Citation Nr: 1549059	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-17 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis as a result of asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to COPD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1956 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A March 1997 VA treatment note by Dr. Albert noted that he had previously seen the Veteran on December 2, 1996.  Additionally, an October 2011 treatment record indicated that the Veteran had to cancel a follow-up appointment and requested to have it rescheduled.  The aforementioned December 1996 treatment record and documentation concerning rescheduling the October 2011 follow up appointment are not of record.  Therefore, the Board must conclude that there are outstanding VA treatment records.  On remand, all outstanding VA treatment records must be obtained and associated with the record. 

With regard to private treatment, the Veteran submitted various records from his primary care provider, Dr. Long; his private pulmonologists, Dr. Miranda and Dr. Namen; and his private allergist, Dr. Swami.  However, the records appear to be selected excerpts rather than complete records.  While the associated records suggest that the Veteran was receiving regular treatment, the most recent private records are dated in June 2009.  Additionally, a January 2010 VA treatment record noted that the Veteran had laser treatment by Dr. Keller in December 2009 to remove excess lung stent.  The private treatment records on file do not document this treatment.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records.

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, VA and private records indicate the Veteran has had ongoing respiratory symptoms, such as a cough, shortness of breath, and decreased peak expiratory flow since April 1977.  The Veteran is currently diagnosed with COPD and possible asthma.  While the Veteran's service treatment records (STR) do not indicate any complaints specific to asbestos during service, the Veteran reports that he was exposed to asbestos from sleeping on the top rack in close proximity to overhead pipes and during his participation in the overhaul of the USS Randolph, which included removing pipes and pipe insulation.  A May 1972 STR indicates that the Veteran was assessed with an upper respiratory infection; a February 1974 service treatment record notes he reported chest pain.  The February 1974 STR also noted that the Veteran had abnormal chest x-rays with right adenopathy since September 1973.  As the Veteran is currently diagnosed with COPD, and had chest pain and abnormal chest x-rays during service, the Board finds that a VA examination is warranted.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With regard to the Veteran's claim for sleep apnea, while he is diagnosed with sleep apnea, his STRs are silent for any in-service treatment or symptoms related to sleep apnea.  Additionally, while the Veteran has asserted that his sleep apnea is secondary to his COPD, presently his COPD is not service connected.  Accordingly, the standards of McLendon are not met and a VA examination for sleep apnea is not warranted unless entitlement to service connection for COPD or other respiratory disability is granted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain copies of all outstanding VA treatment records, to include the December 2, 1996 treatment record from Dr. Albert, and all VA treatment records for the Veteran dated from October 2011 to present.  All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unavailable, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be made and the Veteran must be provided appropriate notice under 38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Dr. Long, Dr. Miranda, Dr. Namen, Dr. Swami, and Dr. Keller.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disability.  The claims file must be reviewed in connection with the examination. 

a.  Identify all diagnosable respiratory disabilities, to include COPD and asthma. 

In doing so, the examiner should reconcile his or her diagnoses with the diagnoses of record.

b.  For any diagnosed respiratory disability, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, is caused by service, or is otherwise related to service, to include the Veteran's assertions regarding in-service exposure to asbestos during overhauling the USS Randolph and sleeping on the top bunk in close proximity to overhead pipes.  

The examiner should address the July 2009 letter from Dr. Namen noting that the Veteran had airflow obstruction, interstitial lung disease related to probable asbestos exposure.

In rendering the requested opinion, the examiner should expressly address whether the onset and course of any diagnosed respiratory disability is consistent with a history of asbestos exposure during service, taking into consideration the Veteran's entire pre- and post-service occupational history.

The examiner should also address the May 1972 STR diagnosing the Veteran with an upper respiratory infection and the February 1974 STRs noting reports of chest pain and the Veteran's history of abnormal chest x-rays. 

A complete rationale for all opinions must be provided.

4.  If service connection is established for COPD or any other respiratory disability, then provide the Veteran with an examination to address the etiology of his sleep apnea.  The claims file must be made available to the examiner in conjunction with the examination, and all necessary tests should be completed.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by a service connected disability, to include COPR or other respiratory disability, if service-connected.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

5.  After completing the above development, and any development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




